Citation Nr: 0102215	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial (compensable) evaluation 
for a hearing loss disability, from September 30, 1997.

2.  Entitlement to a higher initial (compensable) evaluation 
for tinnitus, from September 30, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for a 
hearing loss disability and for tinnitus, with the assignment 
of zero percent (noncompensable) evaluations for each of 
these disabilities.  

The Board notes that on appeal, the increased rating issues 
have been recharacterized in order to comply with the 
decision of the Court of Appeals for Veteran's Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating. Id.  

The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
ratings assigned for the service-connected hearing loss and 
tinnitus disabilities.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the following decision, an increased evaluation of 10 
percent disabling is granted for tinnitus under the recent 
amendments to the rating criteria for evaluation for diseases 
of the ear and other sense organs, which are effective as of 
June 10, 1999.  As a noncompensable rating is in effect for 
the period beginning September 30, 1997, the issue of 
entitlement to an initial compensable rating for tinnitus, 
for the period of September 30, 1997, to June 10, 1999, 
remains in appellate status.  This claim, along with the 
claim for a higher initial (compensable) evaluation for a 
hearing loss disability, is the subject of a remand which 
immediately follows the decision herein.  


FINDINGS OF FACT

1.  The new rating criteria pertaining to evaluation of 
tinnitus, effective as of June 10, 1999, constitute 
liberalizing changes which are more favorable to the veteran 
that the previously effective criteria.  

2.  Tinnitus is manifested by a constant high-pitched ringing 
in both ears.  


CONCLUSION OF LAW

Tinnitus is 10 percent disabling, from June 10, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.87(a), Diagnostic Code 6260 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a higher initial (compensable) 
evaluation is warranted for tinnitus.  

The Board notes that during the pendency of the claim on 
appeal, 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his claim, has been substantially revised.  The revised 
statutes provide that VA must make "reasonable efforts" to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain, 
unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for disability compensation, the assistance 
provided by VA shall also include providing a medical 
examination or obtaining an opinion when such an examination 
or opinion is necessary to make a decision on the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

The Board has applied these statutory revisions to the 
instant claim, and it is found that no prejudice will result 
as the revisions are more favorable than the prior 
provisions.  See Karnas, supra.  The record indicates that 
the veteran has been afforded a VA examination and that the 
record has been developed to the point where adjudication may 
proceed with consideration of the rating to be assigned for 
tinnitus subsequent to the June 1999 change in the rating 
criteria.  Accordingly, it is found that the duty to assist, 
as mandated by the VCAA, has been satisfied as to this aspect 
of the veteran's claim.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Furthermore, because the instant claim is based on an appeal 
following an original grant of service connection and the 
assignment of a rating therefor, the holding from Francisco 
v. Brown, 7 Vet. App. 55 (1994) (to the effect that the 
present level of disability is of primary importance) is not 
applicable. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate, or 
"staged" ratings may be assigned for separate periods of 
time. Id. at 125.

The Board notes that during the pendency of the veteran's 
appeal, the criteria pertaining to evaluation of diseases of 
the ear and other sense organs were amended, effective June 
10, 1999.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Under the previously effective rating criteria pertaining to 
tinnitus, as set forth in 38 C.F.R. § 4.87(a), Diagnostic 
Code 6260, an evaluation of 10 percent is warranted for 
tinnitus which is persistent as a symptom of heard injury, 
concussion, or acoustic trauma.  Under the current version of 
Diagnostic Code 6260, an evaluation of 10 percent is 
warranted for recurrent tinnitus.  

The Board finds that the recently revised criteria are more 
favorable to the veteran's claim as the new regulations 
eliminate the need to demonstrate that persistent tinnitus is 
a symptom of head injury, concussion, or acoustic trauma.  
Thus, the revised regulations constitute a liberalizing 
change to the criteria for evaluation of tinnitus. 
Accordingly, the new rating criteria have been utilized in 
the evaluation of this claim.  Karnas, supra; see also 
VAOGCPREC 3-2000 (April 2000).  In addition, the record 
reflects that the RO has not yet adjudicated the instant 
claim in light of the recently revised criteria, and 
therefore, the Board's decision herein represents 
adjudication in the first instance under the new rating 
criteria.  However, is found that as the decision is 
favorable, this action has not resulted in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Having reviewed the record, the Board has determined that a 
compensable evaluation is warranted for tinnitus under the 
recently enacted rating criteria.  Specifically, on VA 
audiological examination in February 1998, the veteran 
reported that he experienced a constant, high-pitched ringing 
in both ears, and a diagnosis of constant, bilateral, high-
pitched ringing tinnitus is indicated.  The veteran is 
competent to report on that which comes to him through his 
senses, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the evidence demonstrates the 
manifestation of recurrent tinnitus, and as such, an 
evaluation of 10 percent is warranted for tinnitus under the 
current version of Diagnostic Code 6260.  

In VAOPGCPREC 3-2000 (April 2000), it was noted that 
38 U.S.C.A. § 5110(g) (West 1991) provides that "where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue."  As such, an effective date 
earlier than June 10, 1999, is not warranted for the award of 
a 10 percent rating for tinnitus which is based on the 
revised, or liberalizing, rating criteria.  Therefore, the 
Board finds that a higher initial (compensable) evaluation of 
10 percent is warranted for tinnitus, from June 10, 1999, the 
effective date of the change in the rating criteria.  


ORDER

A higher initial evaluation of 10 percent is granted for 
tinnitus, from June 10, 1999, subject to the laws and 
regulations governing the award of monetary benefits.  To 
this extent, the appeal is allowed.


REMAND

The veteran contends that higher initial (compensable) 
evaluations are warranted for his service-connected hearing 
loss and tinnitus disabilities.  

As noted in the foregoing section, a 10 percent rating has 
been granted for tinnitus from June 10, 1999.  VAOPGCPREC 3-
2000 indicates that if an increase is awarded on the basis of 
a liberalizing regulation issued subsequent to the date of 
application or the date on which an increase in disability 
occurred, the effective date assigned under section 5110(g) 
generally would not correspond to the earliest effective date 
potentially available to the veteran.  As in the instant 
case, it is possible that the veteran may be entitled to a 
higher initial rating prior to and independent of an 
intervening change to the rating schedule under then-existing 
rating criteria.  As such, the veteran's claim for a higher 
initial (compensable) evaluation for tinnitus, from September 
30, 1997 to June 10, 1999, remains in appellate status as it 
is possible that he may be entitled to a higher initial 
rating for the remaining part of the appeal period.  See also 
Fenderson, supra.

Having reviewed the record, the Board has determined that the 
claim for higher initial (compensable) evaluations for 
tinnitus and a hearing loss disability must be returned to 
the RO for the purpose of further evidentiary development and 
to ensure compliance with due process considerations.  As 
noted, the criteria for evaluation of diseases of the ear and 
other sense organs were recently amended, effective June 10, 
1999.  Review of the record indicates that the RO has not yet 
had the opportunity to adjudicate the instant claims in light 
of the recent amendments to the criteria for evaluation of 
diseases of the ear.  On remand, the RO will have the 
opportunity to review the claims on appeal in light of the 
revised statutes.  

The Board also finds that additional development is needed in 
order to comply with the provisions of the recently enacted 
VCAA, and this development includes a search for additional 
documentation and VA examinations which are necessary to help 
the veteran substantiate his claims.   

With regard to the claim for a higher initial (compensable) 
evaluation for the service-connected hearing loss disability, 
the record indicates that at a videoconference hearing before 
the undersigned in November 2000, the veteran indicated his 
belief that his hearing acuity has deteriorated since the 
time of his most recent (February 1998) VA audiological 
examination.  As the veteran has indicated that his hearing 
loss disability has increased in severity since the time of 
his last VA evaluation, the Board is of the opinion that he 
should be afforded a new examination.  On remand, the veteran 
will be afforded an audiological examination in order to 
determine the current nature and severity of the service-
connected hearing loss disability.  

With regard to the claim for a higher initial (compensable) 
evaluation for tinnitus, from September 30, 1997, to June 10, 
1999, the Board must apply the previously effective 
regulations to rate the disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000 (April 2000).  Under the previous criteria found in 
Diagnostic Code 6260, effective prior to June 10, 1999, a 10 
percent rating is warranted for tinnitus which is persistent 
as a symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87 (1998).  

The veteran contends that his service-connected tinnitus is 
the result of acoustic trauma, to specifically include noise 
exposure, which was incurred during his period of active 
service.  The record reflects that the veteran complained of 
ringing in his ears during his period of active duty.  An 
August 1987 medical examination report shows a recommendation 
that hearing protection be worn in hazardous noise areas, and 
the record includes the report of a November 1990 reference 
audiogram which was conducted for the purpose of establishing 
a reference prior to initial duty in hazardous noise areas.  
Post-service records show that a diagnosis of constant, 
bilateral, high-pitched, ringing tinnitus was made on VA 
audiological examination in February 1998.  

At the present time, the record does not include information 
indicating whether the service-connected tinnitus may be 
appropriately characterized as a symptom of a head injury, 
concussion, or acoustic trauma.  On remand, an opinion will 
be sought as to the etiology of the veteran's tinnitus, as 
such an opinion is necessary to a determination as to whether 
a compensable evaluation is warranted for tinnitus prior to 
June 10, 1999.  

As noted, the VCAA provides that VA must assist a veteran in 
obtaining relevant private and VA medical records which have 
been identified by the veteran.  At his personal hearing in 
November 2000, the veteran reported that he had recently 
discussed his claim with a private audiologist in Lancaster, 
Ohio, who was associated with Aveda Hearing Loss Centers.  
According to the veteran, this audiologist stated that based 
on the history he provided, it appeared that his hearing loss 
had progressed since he had gotten out of the military.  On 
remand, the RO will have the opportunity to seek records 
pertaining to the veteran's treatment at Aveda Hearing Loss 
Centers as well as any other private or VA documentation 
which might be pertinent to the claims on appeal.   

Finally, the record indicates that at his personal hearing in 
November 2000, the veteran submitted additional records for 
consideration in conjunction with his appeals, along with a 
waiver of consideration of those records by the agency of 
original jurisdiction in the first instance.  As the Board 
has determined that a remand is appropriate, the RO will have 
the opportunity to review this additional documentation in 
conjunction with the veteran's claims, following completion 
of the development specified herein.  




Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the date and location of all post-service 
treatment for his hearing loss and 
tinnitus disabilities, from either VA or 
private sources.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate 
authorizations, the RO should contact all 
named caregivers and facilities in order 
to request copies of the pertinent 
treatment records, apart from those 
records which have already been 
associated with the claims folder.  In 
particular, the RO should ask that the 
veteran provide the address for Aveda 
Hearing Loss Centers in Lancaster, Ohio, 
where the veteran was reportedly seen by 
an audiologist, and all available records 
from that facility should be sought in 
conjunction with the claims on appeal.  
The veteran should be notified that his 
failure to cooperate with requests for 
additional information might preclude 
meaningful development with regard to his 
claims.  

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist, for the purpose of 
determining the current nature and 
severity of the service-connected hearing 
loss disability and in order to obtain an 
opinion regarding the etiology of the 
service-connected tinnitus.  All tests 
and studies should be conducted as 
indicated, and objective findings should 
be noted in detail.  In addition, an 
audiological evaluation should be 
conducted in accordance with the 
provisions of 38 C.F.R. §§ 4.85, 4,86, 
and 4.87 (2000).  Following a review of 
the record, the examiner should indicate 
whether the service-connected tinnitus is 
persistent as a symptom of acoustic 
trauma, head injury, or concussion.  In 
providing this opinion, the examiner 
should indicate whether it is as least as 
likely as not that the veteran's tinnitus 
is related to acoustic trauma during the 
period of active service, to include his 
assignment to hazardous noise areas 
therein (as documented in the service 
medical records).  Complete rationales 
and bases should be provided for any 
opinions given or conclusions reached.  
If any of the specified opinions cannot 
be provided, the reasons therefor should 
be expressly indicated in the examination 
report.  The claims folder and a copy of 
this remand should be provided to the 
examiner.  

3.  VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  In connection with the 
above-cited development, the RO is 
advised to ensure compliance with 
examination reporting requirements and 
the provisions of 38 C.F.R. § 3.655 
(2000).  The Board notes that 3.655 
provides that when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied, and when the claimant 
without good cause fails to report for an 
examination in connection with an 
original claim, the claim will be rated 
based on the evidence of record.  






4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claims based on all 
of the evidence of record, to include the 
evidence submitted at the veteran's 
hearing, to determine the appropriate 
evaluation to be assigned with 
consideration of the potential for staged 
ratings in light of the holding in 
Fenderson, supra.  In addition, the RO 
should ensure compliance with the notice 
provisions of the VCAA.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a Supplemental Statement of the Case, 
along with an adequate period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further action, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeal

 

